             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      STATESVILLE DIVISION
                 CIVIL CASE NO. 5:18-cv-00142-MR


EARL JAMES WATSON,              )
                                )
              Plaintiff,        )
                                )              MEMORANDUM OF
vs.                             )              DECISION AND ORDER
                                )
PAULA SMITH, et al.,            )
                                )
              Defendants.       )
_______________________________ )

     THIS MATTER is before the Court on the Defendants’ Motion for

Summary Judgment [Doc. 190].

I.   BACKGROUND

     The Plaintiff Earl James Watson, proceeding pro se, filed this action

pursuant to 42 U.S.C. § 1983 addressing incidents surrounding the Plaintiff’s

back surgery and subsequent incidents alleged to have occurred at the

Albemarle Correctional Institution.   The Plaintiff names as defendants:

Lawrence Parsons, the correctional facility superintendent (“Superintendent

Parsons”); Donald J. Clelland, a correctional facility administrator

(“Administrator Clelland”); William M. Glick, an assistant superintendent of

programs (“Assistant Superintendent Glick”); George S. Bowden, a

correctional unit manager (“Unit Manager Bowden”); Sylvia D. Murphy, a


       Case 5:18-cv-00142-MR Document 199 Filed 08/16/21 Page 1 of 21
correctional sergeant (“Sergeant Murphy”); correctional lieutenants Wendy

P. Brewton (“Lieutenant Brewton”) and Bruce Randall (“Lieutenant Randall”);

April Foreman, a registered nurse (“Nurse Foreman”); and Lecia Goines, a

correctional health assistant (“Health Assistant Goines”).1

         The Plaintiff’s claims passed initial review against Unit Manager

Bowden, Lieutenant Brewton, Nurse Foreman, Health Assistant Goines,

Sergeant Murphy, and Lieutenant Randall for deliberate indifference to a

serious medical need and against Administrator Clelland, Assistant

Superintendent Glick, and Superintendent Parsons for supervisory liability.2

The Court further exercised supplemental jurisdiction over North Carolina

claims of negligence and respondeat superior against Administrator

Clelland, Assistant Superintendent Glick, and Superintendent Parsons.

[Doc. 75: Order on Initial Review; Doc. 74: Am. Complaint at 2]. The Plaintiff

seeks declaratory judgment, injunctive relief, compensatory and punitive

damages, costs and fees, and any other relief that the Court deems just and

equitable. [Doc. 74: Am. Complaint at 35].

         The Defendants have now filed a Motion for Summary Judgment.

[Doc. 190: MSJ]. The Court notified the Plaintiff of the opportunity to respond


1   The job titles reflect the Defendants’ positions at the time of the incidents in this lawsuit.

2   The case was assigned to Judge Frank D. Whitney at that time.
                                                 2

           Case 5:18-cv-00142-MR Document 199 Filed 08/16/21 Page 2 of 21
to Defendants’ Motions and to present evidence in opposition pursuant to

Fed. R. Civ. P. 56. [Doc. 193: Order]. The Plaintiff filed a Response [Doc.

195: MSJ Response], and the Defendants filed a Reply [Doc. 196: MSJ

Reply].3 Having been fully briefed, this matter is ripe for disposition.

II.   STANDARD OF REVIEW

      Summary judgment shall be granted “if the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). A factual dispute is

genuine “if the evidence is such that a reasonable jury could return a verdict

for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986). A fact is material only if it might affect the outcome of the suit under

governing law. Id.

      The movant has the “initial responsibility of informing the district court

of the basis for its motion, and identifying those portions of the pleadings,

depositions, answers to interrogatories, and admissions on file, together with

the affidavits, if any, which it believes demonstrate the absence of a genuine




3 The Plaintiff also filed a Surreply [Doc. 197: MSJ Surreply], which is not permitted by
the applicable rules and will be stricken. Even if the Surreply were considered, it would
not alter the analysis of the Defendants’ Motion for Summary Judgment or the disposition
of the case.
                                           3

        Case 5:18-cv-00142-MR Document 199 Filed 08/16/21 Page 3 of 21
issue of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)

(internal citations omitted).

      Once this initial burden is met, the burden shifts to the nonmoving

party. The nonmoving party “must set forth specific facts showing that there

is a genuine issue for trial.” Id. at 322 n.3. The nonmoving party may not

rely upon mere allegations or denials of allegations in his pleadings to defeat

a motion for summary judgment. Id. at 324. Rather, the nonmoving party

must oppose a proper summary judgment motion with citation to

“depositions, documents, electronically stored information, affidavits or

declarations, stipulations ..., admissions, interrogatory answers, or other

materials” in the record. See id.; Fed. R. Civ. P. 56(c)(1)(a). Courts “need

not accept as true unwarranted inferences, unreasonable conclusions, or

arguments.” Eastern Shore Mkt. Inc. v. J.D. Assoc.’s, LLP, 213 F.3d 174,

180 (4th Cir. 2000). The nonmoving party must present sufficient evidence

from which “a reasonable jury could return a verdict for the nonmoving party.”

Anderson, 477 U.S. at 248; accord Sylvia Dev. Corp. v. Calvert County, Md.,

48 F.3d 810, 818 (4th Cir. 1995).

      When ruling on a summary judgment motion, a court must view the

evidence and any inferences from the evidence in the light most favorable to

the nonmoving party. Anderson, 477 U.S. at 255. “‘Where the record taken


                                      4

       Case 5:18-cv-00142-MR Document 199 Filed 08/16/21 Page 4 of 21
as a whole could not lead a rational trier of fact to find for the nonmoving

party, there is no genuine issue for trial.’” Ricci v. DeStefano, 557 U.S. 557,

586 (2009) (quoting Matsushita v. Zenith Radio Corp., 475 U.S. 574, 587

(1986)).

III.   FACTUAL BACKGROUND

       The parties’ forecasts of evidence, viewed in the light most favorable

to the Plaintiff, establishes the following facts.

       On September 23, 2015, the Plaintiff underwent back surgery at

Catawba Valley Medical Center (“CVMC”). [Doc. 74: Verified Am. Complaint

at 9]. The Plaintiff was transferred to the Alexander Correctional Institution

following the surgery. [Id. at 13]. Once at Alexander CI, he reported that he

had been physically and sexually assaulted immediately prior to the surgery,

and that this assault resulted in pain to his left foot, ankles, lower legs, knees,

testicles, rectal area, left hip, left chest, lower and upper back, and chin. [Id.

at 14]. The Plaintiff was subsequently transferred to other prisons, including

Albemarle CI.

       Upon arriving at Albemarle CI, the Plaintiff informed Lieutenant

Brewton and Sergeant Murphy that he had doctor’s orders to be housed in

an infirmary, outside of the general population, and that he had a lot of pain

in his lower back, left pectoral area, left ankle, and left foot. [Id. at 30]. The


                                        5

        Case 5:18-cv-00142-MR Document 199 Filed 08/16/21 Page 5 of 21
Plaintiff’s request for help and his complaints of pain were ignored and he

was housed in the general population. [Id.].

         On October 26, 2017, the Plaintiff went to the Albemarle CI medication

window, that was being manned by Health Assistant Goines.                    [Id. at 34].

When the Plaintiff asked for pain mediation Goines was “rude and hateful”

towards the Plaintiff. [Id.]. The Plaintiff asked Goines whether he could have

Tylenol or anything, and Goines responded that he had nothing to take. [Id.].

The Plaintiff was unable to sleep that night and for many nights afterwards

due to pain throughout his body. [Id.].

         As a correctional health assistant, Goines’ primary role was to

dispense medications according to doctors’ orders and report to nurses on

duty. [Doc. 192-6: Goines Affid. at ¶ 14]. Goines is only authorized to

provide medications that are prescribed by providers.                     [Id. at ¶ 9].

Assessments of pain and prescribing over-the-counter medications are

outside her scope of responsibility.                 [Id. at ¶ 10].   All dispensing of

medications Goines provided to the Plaintiff were in compliance with

Department policy. [Id. at ¶ 11].

         On October 30, 2015, second shift Head Nurse Litaker4 informed the

Plaintiff’s mother that she had discovered an order dated October 15, 2015


4   Nurse Litaker is not a Defendant in this case.
                                              6

          Case 5:18-cv-00142-MR Document 199 Filed 08/16/21 Page 6 of 21
to keep Plaintiff in an infirmary and out of general population. [Doc. 74:

Verified Am. Complaint at 20]. Nurse Litaker informed Lieutenant Randall of

this information, and Randall then went to see the Plaintiff and offered to

place him in segregation. [Id.]. The Plaintiff refused because segregation is

not the same as an infirmary, but the Plaintiff said that he would be willing to

go to the infirmary at Alexander or Salisbury CI. [Doc. 74: Verified Am.

Complaint at 20]. Randall said he could not do that, and that he had already

talked to Superintendent Parsons about the Plaintiff’s situation, and that

Parsons had said “Earl Watson will not go to segregation!” [Doc. 1: Verified

Complaint at 33; Doc. 74: Am. Complaint at 20].

      The Plaintiff submitted a grievance around November 3, 2015 about

being placed in general population, rather than at an infirmary, against

doctors’ orders. [Doc. 1: Verified Complaint at 33].

      On December 9, 2015, the Plaintiff wrote a letter to Administrator

Clelland, Superintendent Parsons and Assistant Superintendent Glick,

reporting that doctor’s orders require him to be housed in an infirmary rather

than in the general population, and that he was having ongoing problems

with medical. [Doc. 1: Verified Complaint at 38; Doc. 74: Verified Am.

Complaint at 24; Doc. 192-3: Clelland Affid. at ¶ 5]. Administrator Clelland

responded to the letter on December 11, 2015, stating that he could not


                                       7

       Case 5:18-cv-00142-MR Document 199 Filed 08/16/21 Page 7 of 21
address why the Plaintiff was transferred back to Albemarle CI and that, as

a correctional administrator, he was not able to direct medical staff to perform

specific diagnoses or treatment. [Doc. 1: Verified Complaint at 38-39; Doc.

192-3: Clelland Affid. at ¶¶ 7-8].           Upon receiving the Plaintiff’s

correspondence, Assistant Superintendent Glick forwarded it to the federal

PREA auditors regarding the alleged sexual assault in September 2015, and

he assigned a PREA investigator to investigate the Plaintiff’s claims. [Doc.

192-5: Glick Affid. at ¶¶ 8-9].

      On May 23, 2017, Unit Manager Bowden was appointed as the

Plaintiff’s PREA support person, and Lieutenant Brewton was assigned as

the investigator. [Doc. 192-1: Bowden Affid. at ¶ 7; Doc. 192-2: Brewton

Affid. at ¶ 6]. Brewton and Bowden interviewed the Plaintiff that same day.

[Doc. 192-1: Bowden Affid. at ¶¶ 8, 10; Doc. 192-2: Brewton Affid. at ¶ 7].

After the interview, the Plaintiff was taken to medical for an examination by

Lead Nurse Foreman and Registered Nurse Kimberly Roof. [Doc. 192-2:

Brewton Affid. at ¶ 8]. Unit Manager Bowden notified Nurses Roof and

Foreman that the examination was in reference to an alleged physical/sexual

abuse incident that occurred at another facility, and that they would need to

write a statement based on the outcome of the examination and findings.

[Doc. 192-1: Bowden Affid. at ¶ 11]. After the examination, Nurses Roof and


                                       8

       Case 5:18-cv-00142-MR Document 199 Filed 08/16/21 Page 8 of 21
Foreman stated that there were no abnormal findings.5 [Doc. 192-1: Bowden

Affid. at ¶ 12]; [Doc. 192-2: Brewton Affid. at ¶ 9]. The Plaintiff was also

referred to a staff psychiatrist, whom he saw on May 26, 2017. [Doc. 192-1:

Bowden Affid. at ¶ 9]. As part of the investigation, Lieutenant Brewton

interviewed the staff who had supervised and transported the Plaintiff to his

appointment at CVMC in September 2015. [Doc. 192-2: Brewton Affid. at ¶

12].

       While the Plaintiff’s reported incident was initially investigated for

PREA matters, Lieutenant Brewton determined that the Plaintiff’s allegations

did not rise to the level of PREA and were outside the scope of the

Department’s responsibility. [Doc. 192-5: Glick Affid. at ¶ 10; Doc. 192-2:

Brewton Affid. at ¶ 16]. Nevertheless, Unit Manager Bowden and Lieutenant

Brewton complied with PREA policies and procedures during their

involvement in the Plaintiff’s PREA investigation. [Doc. 192-1: Bowden Affid.

at ¶ 22; Doc. 192-2: Brewton Affid. at ¶ 26]. Brewton called the Plaintiff to

her office on June 1, 2017, provided him with the address and phone number


5 Foreman states in her Affidavit that she encountered Plaintiff on October 10, 2017,
March 27, 2018 and September 27, 2018; she does not address the May 23, 2017 PREA
examination. [Doc. 192-4: Foreman Affid. at ¶¶ 8-10]. She states that all of her
examinations of Plaintiff were thorough and complete and were based on Plaintiff’s
clinical presentation and subjective complaints. [Doc. 192-4: Foreman Affid. at ¶ 11]. She
further states that all of the care she provided Plaintiff complied with Department policy
and met or exceeded the applicable nursing standard of care. [Doc. 192-4: Foreman
Affid. at ¶ 12].
                                            9

        Case 5:18-cv-00142-MR Document 199 Filed 08/16/21 Page 9 of 21
for the Catawba County Sheriff’s Office, and informed him that he could

contact them if he wished to press charges. [Doc. 192-2: Brewton Affid. at ¶

14].

       Correctional unit managers, correctional lieutenants, and correctional

sergeants employed at Albemarle are not involved in decisions related to

when whether medical care is provided to an offender, or the type of medical

treatment provided, if any, to an offender. [Doc. 192-3: Clelland Affid. at ¶¶

15-17; Doc. 192-5: Glick Affid. at ¶¶ 16-19; Doc. 192-8: Parsons Affid. at ¶¶

17-19]. Unit Manager Bowden, Lieutenant Brewton, Sergeant Murphy, and

Lieutenant Randall have no education, training, or experience related to: the

diagnosis or treatment of any medical or health issues; possible side effects

related to any particular medication; determining when, whether, and what

type of treatment a patient may warrant. [Doc. 192-1: Bowden Affid. at ¶¶

13-16]; [Doc. 192-2: Brewton Affid. at ¶¶ 17-20]; [Doc. 192-7: Murphy Affid

at ¶¶ 8-11]; [Doc. 192-9: Randall Affid. at ¶¶ 8-11].           Further, these

Defendants were not involved in any way with any of the medical decisions

regarding Plaintiff’s healthcare, including and not limited to, treatment of his

complaints of pain; were not involved in any way in determining whether or

when Plaintiff should or would receive any particular medical intervention

including and not limited to certain prescription drugs; and never directed a


                                      10

       Case 5:18-cv-00142-MR Document 199 Filed 08/16/21 Page 10 of 21
medical provider to undertake a particular course of treatment or to refrain

from any particular course of treatment. [Doc. 192-1: Bowden Affid. at ¶ 17-

21; Doc. 192-2: Brewton Affid. at ¶¶ 21-24; Doc. 192-7: Murphy Affid. at ¶¶

12-15; Doc. 192-9: Randall Affid. at ¶¶ 12-15].

      Correctional unit managers, correctional lieutenants, and correctional

sergeants employed at Albemarle do not supervise staff who perform health

services for offenders, such as nurses or physicians who contract with the

Department. [Doc. 192-3: Clelland Affid. at ¶ 18; Doc. 192-5: Glick Affid. at

¶ 20; Doc. 192-8: Parsons Affid. at ¶ 20]. Administrator Clelland, Assistant

Superintendent Glick, and Superintendent Parsons are not involved in

decisions related to whether medical care is provided to an offender or

decisions related to the type of medical treatment provided, if any, to an

offender. [Doc. 192-3: Clelland Affid. at ¶¶ 10-12]; [Doc. 192-5: Glick Affid.

at ¶¶ 12-14]; [Doc. 192-8: Parsons Affid. at ¶¶ 12-14]. Nor do Clelland, Glick,

and Parsons supervise staff who perform health services for offenders, such

as nurses or physicians who contract with the Department. [Doc. 192-3:

Clelland Affid. at ¶ 13]; [Doc. 192-5: Glick Affid. at ¶ 15]; [Doc. 192-8: Parsons

Affid. at ¶ 15].




                                       11

       Case 5:18-cv-00142-MR Document 199 Filed 08/16/21 Page 11 of 21
IV.   DISCUSSION

      A.    Deliberate Indifference to a Serious Medical Need

      To state a claim for deliberate indifference to a serious medical need,

a plaintiff must show that he had serious medical needs and that the

defendant acted with deliberate indifference to those needs. Heyer v. United

States Bureau of Prisons, 849 F.3d 202, 210 (4th Cir. 2017) (citing Iko v.

Shreve, 535 F.3d 225, 241 (4th Cir. 2008)). A “serious medical need” is “one

that has been diagnosed by a physician as mandating treatment or one that

is so obvious that even a lay person would easily recognize the necessity for

a doctor’s attention.” Iko, 535 F.3d at 241 (internal quotation marks omitted).

To constitute deliberate indifference to a serious medical need, “the

treatment [a prisoner receives] must be so grossly incompetent, inadequate,

or excessive to shock the conscience or to be intolerable to fundamental

fairness.” Miltier v. Beorn, 896 F.2d 848, 851 (4th Cir. 1990), overruled on

other grounds by Farmer v. Brennan, 511 U.S. 825, 825 (1994).

      The Plaintiff argues that the Defendants deliberately ignored, denied,

and delayed adequate medical treatment for his serious medical needs.

[Doc. 74: Verified Am. Complaint at 18, 31-32]. Specifically, the Plaintiff

alleges that his recovery from back surgery and the injuries he sustained

during the alleged physical and sexual assault in September 2015 were


                                      12

      Case 5:18-cv-00142-MR Document 199 Filed 08/16/21 Page 12 of 21
painful conditions requiring medical care, including housing in an infirmary

pursuant to doctor orders, and pain medication. [Id.].

     As a preliminary matter, the Plaintiff alleges that the Defendants

purposefully and recklessly failed to provide him with adequate medical

assistance after he was physically and sexually assaulted at CVMC in

September 2015. [Doc. 74: Verified Am. Complaint at 31]. Although this

claim was minimally sufficient to pass initial review, it is too vague,

conclusory, and unsupported to pass summary judgment. The Plaintiff has

failed to forecast any evidence that the injuries he sustained in the alleged

assault constituted a serious medical need, or that the Defendants were

subjectively aware of such and deliberately failed to provide medical care.

     As to the Plaintiff’s more specific claims, the Court will first address the

allegations of deliberate indifference to a serious medical need against Unit

Manager Bowden, Lieutenant Brewton, Sergeant Murphy, and Lieutenant

Randall. It is undisputed that these Defendants are correctional officers who

have no education, training, or experience related to: the diagnosis or

treatment of any medical or health issues; prescribing medication and

assessing its effectiveness; the possible side effects of any particular

medication; or determining when, whether, and what type of treatment a

patient may warrant.    These Defendants have presented a forecast of


                                      13

      Case 5:18-cv-00142-MR Document 199 Filed 08/16/21 Page 13 of 21
evidence, which the Plaintiff has failed to rebut, that they were not involved

in any way with any of the medical treatment decisions regarding Plaintiff’s

healthcare, including his complaints of pain; were not involved in any way in

determining whether or when the Plaintiff should or would receive a particular

medical intervention including prescription drugs; and never directed a

medical provider to undertake, or to refrain from undertaking, a particular

course of treatment.

      The Plaintiff alleges that Lieutenant Brewton and Sergeant Murphy

were deliberately indifferent to his medical needs when they failed to place

him in the infirmary rather than the general population when he arrived at

Albemarle CI and ignored his complaints of pain. The undisputed forecast

of evidence, however, reflects that the doctor’s order for the Plaintiff’s

placement in the infirmary was dated October 15, 2015, and was not

discovered by medical staff on October 30, 2015. The Plaintiff has failed to

forecast any evidence that Lieutenant Brewton and Sergeant Murphy knew

that the Plaintiff had a serious medical need and that doctor’s orders for

infirmary housing or pain medication existed, but deliberately chose to ignore

these facts.   Further, the Plaintiff has failed to present any forecast of

evidence that these Defendants had the authority to house him in the




                                     14

      Case 5:18-cv-00142-MR Document 199 Filed 08/16/21 Page 14 of 21
infirmary or provide him with any medication or other treatment for his reports

of pain.

      The Plaintiff alleges that Lieutenant Randall was deliberately indifferent

to his medical needs when he offered to place the Plaintiff in segregation and

refused to transfer the Plaintiff to an infirmary at another institution. The

Plaintiff, however, has failed to forecast any evidence Lieutenant Randall

had a subjectively indifferent state of mind when he made this offer. Further,

the Plaintiff has failed to forecast any evidence that Randall had the authority

to transfer him to another facility or that his refusal to do so was the result of

deliberate indifference.

      The Plaintiff appears to allege that Unit Manager Bowden and

Lieutenant Brewton were deliberately indifferent to a serious medical need

with regard to their investigation of the Plaintiff’s PREA complaint. These

Defendants have presented a forecast of evidence, that the Plaintiff has

failed to rebut, that they investigated his PREA allegation, referred him for

medical examination and psychological treatment, and were told by the

examining nurses that the examination disclosed no abnormal findings. The

Plaintiff has failed to forecast any evidence that Unit Manager Bowden and




                                       15

      Case 5:18-cv-00142-MR Document 199 Filed 08/16/21 Page 15 of 21
Lieutenant Brewton were subjectively aware of a serious medical need and

acted with a deliberately indifferent state of mind.6

      Next, the Court will address the deliberate indifference claims against

Nurse Foreman and Health Assistant Goines. The Plaintiff alleges that

Health Assistant Goines was “rude and hateful” towards him and failed to

provide him with any pain medication on October 26, 2015. [Doc. 74: Verified

Am. Complaint at 19]. An unpleasant demeanor, however, provides no basis

for a deliberate indifference claim. See Morgan v. Buncombe Cnty., 2016

WL 4585900, at *2 (W.D.N.C. Sept. 1, 2016 (“It is well settled that rudeness

and unprofessionalism by prison staff do not constitute a federal or

constitutional violation under Section 1983.”). With regard to the failure to

provide the Plaintiff with pain medication, Defendant Goines has presented

a forecast of evidence that she is only authorized to provide medications that

are prescribed by providers; that she lacks the authority to prescribe any

prescription or over-the-counter medication or assess pain; and she

dispensed medication to the Plaintiff in accordance with Department policy.

The Plaintiff has failed to forecast any evidence that Goines’ refusal to

provide him with medication on October 26 was the result of deliberate



6 To the extent that the Plaintiff suggests that the PREA investigation was inadequate,
this fails to support a § 1983 claim. [See Doc. 75: Order on Initial Review at 22-23].
                                          16

       Case 5:18-cv-00142-MR Document 199 Filed 08/16/21 Page 16 of 21
indifference, rather than the limitations on her authority and scope of

practice.

      The Plaintiff appears to allege that Nurse Foreman was deliberately

indifferent in conducting the PREA medical examination. [Doc. 74: Am.

Complaint at 26]. This claim necessarily fails because the Plaintiff has failed

to forecast any evidence that, at the time of the PREA examination on May

23, 2017, he had a serious medical need from the alleged assault in

September 2015 to which Nurse Foreman was deliberately indifferent.7

      In sum, the Plaintiff has failed to demonstrate that a genuine dispute of

material fact exists regarding the Defendants’ alleged deliberate indifference

to a serious medical need.           Accordingly, the Defendants’ Motion for

Summary Judgment is granted, and the Plaintiff’s deliberate indifference

claims are dismissed.

      B.     Supervisory Liability

      The     Plaintiff   alleges    that    Administrator     Clelland,    Assistant

Superintendent Glick, and Superintendent Parsons had a longstanding

pattern of deliberately ignoring, denying, and delaying medical treatment to

the Plaintiff; failed to provide adequate or qualified staff and maintained



7 To the extent that the Plaintiff suggests that the PREA investigation was inadequate,
this fails to support a § 1983 claim. [See Doc. 75: Order on Initial Review at 22-23].
                                            17

       Case 5:18-cv-00142-MR Document 199 Filed 08/16/21 Page 17 of 21
policies and customs that prevented the Plaintiff from obtaining adequate

medical care; and failed to adequately investigate incidents of staff

misconduct. [Doc. 74: Am. Complaint at 33]. Because The Defendants have

been granted summary judgment on the Plaintiff’s claims of deliberate

indifference to a serious medical need, the Plaintiff’s supervisory claims

based on those violations necessarily fail. Waybright v. Frederick Cnty., Md.,

528 F.3d 199, 203 (4th Cir. 2008) (“supervisors and municipalities cannot be

liable under § 1983 without some predicate ‘constitutional injury at the hands

of the individual [state] officer,’ at least in suits for damages.”) (quoting City

of Los Angeles v. Heller, 475 U.S. 796, 799 (1986)).             Therefore, the

Defendants will be granted summary judgment on the Plaintiff’s claims of

supervisory liability.

      C.     Qualified Immunity

      “Qualified immunity protects officers who commit constitutional

violations but who, in light of clearly established law, could reasonably

believe that their actions were lawful.” Henry v. Purnell, 652 F.3d 524, 531

(4th Cir. 2011) (en banc). “To determine whether an officer is entitled to

qualified immunity, the court must examine (1) whether the plaintiff has

demonstrated that the officer violated a constitutional right and (2) whether

that right was clearly established at the time of the alleged violation.” E.W.


                                       18

       Case 5:18-cv-00142-MR Document 199 Filed 08/16/21 Page 18 of 21
ex rel. T.W. v. Dolgos, 884 F.3d 172, 178 (4th Cir. 2018) (internal quotation

marks omitted).     The doctrine of qualified immunity “gives government

officials breathing room to make reasonable but mistaken judgments and

protects all but the plainly incompetent or those who knowingly violate the

law.” Smith v. Ray, 781 F.3d 95, 100 (4th Cir. 2015) (internal quotation marks

omitted).

      Because the Plaintiff has not presented a forecast of evidence that the

Defendants violated a constitutional right, the Defendants are also entitled to

summary judgment on the grounds of qualified immunity. Therefore, the

Court grants summary judgment for the Defendants on this ground as well.

      D.    North Carolina Claims

      The Plaintiff asserts claims against the Supervisory Defendants for

respondeat superior and negligent training and supervision under North

Carolina law. [Doc. 74: Am. Complaint at 33].

      Because there is no genuine issue of material fact as to the Plaintiff’s

claims of deliberate indifference to a serious medical need, summary

judgment is likewise warranted on the Plaintiff’s claims of respondeat

superior. See Section (A), supra; Johnson v. Lamb, 273 N.C. 701, 707

(1968) (“If the employee has done no [wrongful] act or omission, there is no

liability on the part of the employer.”).


                                        19

       Case 5:18-cv-00142-MR Document 199 Filed 08/16/21 Page 19 of 21
      As for the Plaintiff’s claims of negligent supervision, the Plaintiff has

not forecast any evidence demonstrating inherent unfitness or specific acts

of negligence by any correctional officers that would have put the supervising

Defendants on notice of any incompetence. See Section (A), supra. Further,

the supervising Defendants have submitted a forecast of evidence, which the

Plaintiff has failed to rebut, that that they do not supervise medical staff.

[Doc. 192-3: Clelland Affid. at ¶ 13; Doc. 192-5: Glick Affid. at ¶ 15; Doc. 192-

8: Parsons Affid. at ¶ 15].     Therefore, the Plaintiff’s claim for negligent

supervision fails as a matter of law.

      Accordingly, the Plaintiff’s claims under North Carolina law are

dismissed. See Penley v. McDowell Cty. Bd. of Educ., 876 F.3d 646, 661

(4th Cir. 2017) (“district courts may enter summary judgment sua sponte ‘so

long as the losing party was on notice that she had to come forward with all

of her evidence.’”) (quoting Celotex, 477 U.S. at 326); see also 28 U.S.C. §

1915(e)(2) (the court shall dismiss the case at any time if the court

determines that … the action … is frivolous or malicious [or] fails to state a

claim upon which relief can be granted….”).




                                        20

      Case 5:18-cv-00142-MR Document 199 Filed 08/16/21 Page 20 of 21
                                        ORDER

     IT IS, THEREFORE, ORDERED that the Plaintiff’s Surreply [Doc. 197]

is STRICKEN; the Defendants’ Motion for Summary Judgment [Doc. 190] is

GRANTED; and this action is DISMISSED WITH PREJUDICE.

     The Clerk is respectfully directed to terminate this action.

     IT IS SO ORDERED.

                          Signed: August 16, 2021




                                         21

     Case 5:18-cv-00142-MR Document 199 Filed 08/16/21 Page 21 of 21
